Citation Nr: 0424771	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  01-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to a disability rating in excess of 60 
percent for degenerative disc disease of the lumbar spine, 
status postoperative decompressive laminectomy with fusion 
L4-5 (lumbar spine disorder).  

2.  Entitlement to a compensable initial disability rating 
for a surgical scar, lower mid-back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1958 to August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In July 2003, the Board remanded the following issues for a 
statement of the case (SOC) in compliance with the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Manlincon v. West, 12 Vet. App. 238 (1999).  
?	The propriety of an initial 10 percent rating for 
service-connected degenerative joint disease of the 
right knee, on account of pain and limitation of motion.  
?	The propriety of an initial 10 percent rating for 
service-connected lateral meniscus degenerative tear, 
left knee.
?	Entitlement to an increased rating for service-connected 
postoperative arthrotomy and meniscectomy, removal of 
osteochondromatous bodies, posterior aspect right knee 
joint, with marked degenerative changes, currently rated 
as 20 percent disabling on the basis of instability.
The Board specified that it would not have jurisdiction of 
these issues unless the veteran responded to the SOC with a 
timely substantive appeal.  The RO issued the required SOC.  
The veteran did not respond with a timely substantive appeal.  
Since the veteran did not appeal as required by law, the 
Board does not have jurisdiction of these issues.  

The July 2003 decision also remanded the issues of: The 
propriety of an initial 60 percent evaluation for service-
connected degenerative disc disease of the lumbar spine, 
status postoperative decompressive laminectomy with fusion 
L4-5 (lumbar spine disorder), effective from February 25, 
1999 (exclusive of a temporary total rating for convalescence 
following surgery in effect from August 3, 2001 to November 
30, 2001); and the propriety of an initial noncompensable 
evaluation for service-connected surgical scar, lower mid-
back.  These issues were remanded for compliance with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (herein "VCAA").  The required notice has been 
complied with and the Board proceeds with its review of these 
issues.  

The evaluation of the service-connected surgical scar of the 
lower mid-back is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his back claim and has 
notified him of the information and evidence necessary to 
substantiate his claim.  

2.  The veteran's service-connected lumbar spine disability 
is no greater than that of a pronounced intervertebral disc 
syndrome.  The veteran does not have complete bony fixation 
(ankylosis) of the entire spine in an unfavorable position.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine, status 
postoperative decompressive laminectomy with fusion L4-5 
(lumbar spine disorder) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West. 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5293 (2003); Code 5243, 68 Fed. Reg. 51454-51456 
(August 27, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA became law on November 9, 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In Pelegrini v. Principi, 17 Vet App 412, 422 (2004), the 
Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the March 2004 VCAA notice letter discloses that it 
has complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  
Specifically, the veteran was told, "we are providing you 
the opportunity to submit any additional evidence regarding 
your appeal...(emphasis added)."  He was also told that VA 
would attempt to obtain records for him if he identified 
them.   

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  That was not done in this case.  However, the 
rating decisions, statements of the case, and supplemental 
statements of the case notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Evaluation  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

There has been a change in the rating criteria during the 
pendency of this claim.  The old regulatory criteria must be 
applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Prior to September 26, 2003, complete bony fixation 
(ankylosis) of the spine was rated as 60 percent disabling if 
at a favorable angle and as 100 percent disabling if at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. Part 4, Code 5286 
(2003).  

Prior to September 26, 2003, ankylosis of the lumbar spine 
was rated as 40 percent disabling where favorable and as 50 
percent disabling where unfavorable.  38 C.F.R. Part 4, Code 
5289 (2003).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 26, 2003, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  

Effective September 26, 2003, the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
is:  
?	With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months, the 
disability will be rated at 60 percent; 
?	With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months, the disability will be rated at 40 percent; 
?	With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months, the disability will be rated at 20 percent; 
?	With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months, the disability will be rated at 10 percent.  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
?	Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
?	Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
?	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine will be rated as 40 percent 
disabling; 
?	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine will be rated as 30 percent disabling;
?	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis will be rated as 
20 percent disabling; 
?	Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height will be rated as 10 percent disabling.  
68 Fed. Reg. 51454-51456 (August 27, 2003), to be codified at 
38 C.F.R. § 4.71a (2004).  

Background and Analysis  The veteran's claim for service 
connection for a back disorder was received on February 25, 
1999.  A February 2001 rating decision granted service 
connection, effective February 25, 1999, for arthritis and 
spinal stenosis of the lumbar spine, rated as 40 percent 
disabling.  In March 2001, the RO received the veteran's 
notice of disagreement with the 40 percent evaluation.  There 
is no notice of disagreement with the effective date.  A 
January 2002 rating decision granted a 100 percent temporary 
total convalescence rating under 38 C.F.R. § 4.30, with a 
return to the 40 percent schedular evaluation in December 
2001.  A March 2002 supplemental statement of the case 
notified the veteran that a 60 percent rating was assigned 
effective February 25, 1999, with a drop to the 40 percent 
rating in December 2001.  A June 2002 rating decision 
assigned a 60 percent rating effective in December 2001.  
That decision also granted a total disability rating based on 
individual unemployability, effective February 25, 1999.  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2003).  The service medical records show the 
veteran injured his right knee playing football during 
service.  A February 2001 rating decision granted service 
connection for the veteran's back condition as secondary to 
the service-connected right knee condition.  Prior to 
September 26, 2003, diagnostic code 5285, for residuals of 
vertebral fracture, provided a 10 percent evaluation for 
demonstrable deformity of a vertebral body.  Effective 
September 26, 2003, the general rating formula for diseases 
and injuries of the spine provides that a vertebral body 
fracture with loss of 50 percent or more of the height will 
be rated as 10 percent disabling.  As there is no evidence of 
a vertebral fracture in this case, an additional 10 percent 
rating for demonstrable deformity of a vertebral body cannot 
be assigned.  

Prior to September 26, 2003, a 60 percent evaluation under 
code 5293, for an intervertebral disc syndrome was one of the 
highest ratings, which could be assigned for a back disorder.  
The same disability manifestations cannot be compensated 
twice.  38 C.F.R. § 4.14 (2003).  Since code 5293 considered 
limitation of motion, additional ratings which also 
considered limitation of motion could not be assigned.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Thus additional ratings 
could not be assigned for ankylosis of the lumbar spine under 
code 5289, limitation of lumbar spine motion under code 5292, 
or lumbosacral strain under code 5295.  

For a rating in excess of 60 percent prior to September 26, 
2003, the evidence would have to show complete bony fixation 
of the spine at an unfavorable angle.  The Board has 
carefully reviewed the VA clinical records, surgical reports, 
examination reports, and reports of X-rays, computerized 
tomography and magnetic resonance imaging.  These extensive 
records make it clear that the veteran's back disorder does 
not approximate complete bony fixation of the spine at an 
unfavorable angle.  38 C.F.R. § 4.7 (2003).  The veteran may 
feel that a higher rating is warranted; however, the reports 
of trained medical professionals have significantly greater 
probative value and provide a preponderance of evidence which 
establishes that the service-connected back disorder does not 
approximate any applicable criteria for a higher evaluation 
under the rating schedule, in effect prior to September 26, 
2003.  

Under the criteria effective September 26, 2003, a 60 percent 
rating is still the highest assignable for an intervertebral 
disc syndrome.  38 C.F.R. Part 4, Code 5243.  The general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243) provides only one higher 
evaluation and that is a 100 percent rating if there is 
unfavorable ankylosis of the entire spine.  For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine, is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Id. 
Note (5).  Here, the medical reports show that the veteran's 
spine disability does not approximate any of the requirements 
for unfavorable ankylosis.  So, considering the new criteria, 
the service-connected lumbar spine disorder does not warrant 
a higher evaluation.  

The possibility of assigning an extraschedular evaluation has 
been considered.  The veteran has already been given a total 
disability evaluation based on individual unemployability.  
This rating compensates the additional impact of the service-
connected disabilities on the veteran's ability to work.  
These factors cannot be compensated twice.  38 C.F.R. § 4.14 
(2003).  Therefore, the Board will not refer this case for 
consideration of an extraschedular award under 38 C.F.R. 
§ 3.321 (2003).   


ORDER

A disability rating in excess of 60 percent for degenerative 
disc disease of the lumbar spine, status postoperative 
decompressive laminectomy with fusion L4-5 (lumbar spine 
disorder) is denied.  


REMAND

In April 2001, the veteran claimed that his service-connected 
lumbar surgery scar was painful.  On the May 2002 VA 
examination, there was noted to be a 9.5-inch scar over the 
mid-thoracic and lumbar spines, which was well healed.  The 
finding that the scar is well-healed addresses the criteria 
of 38 C.F.R. § 4.118, Diagnostic Code 7803 (2003), but it 
does not address the veteran's complaints or the criteria of 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2003), which 
compensates scars which are painful on examination.  Our 
review of the numerous medical records, including the report 
of the August 2002 VA spine examination, does not show that 
pain was ever addressed by a VA examiner.  Thus, the 
evaluation of the scar must be returned for an examination to 
assess whether pain is associated with the scar.  

The issue of entitlement to a compensable initial disability 
rating for a surgical scar, lower mid-back, is REMANDED for 
the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The veteran should be scheduled for 
examination of the surgical scar of the 
lower mid-back.  The claims folder should 
be made available to the examiner for 
review.  All indicated tests and studies 
should be done.  The examiner should 
express an opinion as to whether the scar 
is painful.  He should explain the 
findings on which he bases his opinion.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



